


Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of August
15, 2014 (the "Third Amendment Effective Date"), is made by and among INTERFACE
SECURITY SYSTEMS, L.L.C., a Louisiana limited liability company ("Borrower"),
INTERFACE SECURITY SYSTEMS HOLDINGS, INC., a Delaware corporation ("Holdings"
and together with Borrower, the "Loan Parties"), CAPITAL ONE, N.A., a national
banking association, as administrative agent ("Agent") for the banks from time
to time party to the Credit Agreement (as hereinafter defined) (the "Banks"),
and the Banks.
WITNESSETH:
WHEREAS, the Loan Parties, the Banks and Agent are parties to that certain
Credit Agreement, dated as of January 18, 2013, as amended by that certain
Consent and Omnibus Amendment to Loan Documents, dated as of September 30, 2013,
and that certain Consent, Waiver and Second Amendment to Credit Agreement, dated
as of May 16, 2014 (as the same may be further modified, supplemented, amended
or restated from time to time, the "Credit Agreement"); and
WHEREAS, the Loan Parties have requested that Agent and the Banks agree to
increase the amount of capital lease obligations that may be incurred by the
Loan Parties under the Credit Agreement, and Agent and the Banks are willing to
do so on the terms and conditions contained in this Amendment;


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The recitals are incorporated herein by reference and are
acknowledged by the Loan Parties as true and correct statements.


2.Definitions. Defined terms used herein, unless otherwise defined herein, shall
have the meanings ascribed to them in the Credit Agreement.


3.Amendments to Credit Agreement. On the Third Amendment Effective Date, the
Credit Agreement shall be amended as set forth in this Section 3.


(a)Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended
to add thereto the following defined terms in the appropriate alphabetical
order:


"Third Amendment shall mean that certain Third Amendment to Credit Agreement by
and among the Loan Parties, Agent and the Banks, dated as of August 15, 2014."


"Third Amendment Effective Date shall mean the "Third Amendment Effective Date"
as defined in the Third Amendment."


(b)Clause (vi) of Section 7.2.1 [Indebtedness] is hereby amended and restated in
its entirety as follows:


"(vi)    the incurrence by a Loan Party of Indebtedness represented by capital
leases, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation or improvement of property, plant or
equipment used in the business of such Loan Party, in an aggregate principal
amount, including all new Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any existing Indebtedness incurred pursuant to
this clause (vi), not to exceed $5,000,000 at any time outstanding, less the
outstanding amount of any capital leases disclosed on Schedule 7.2.1;"
4.Representations and Warranties; No Defaults. Each Loan Party, by executing
this Amendment, hereby certifies and confirms that as of the date of this
Amendment and after giving effect to this Amendment: (i) the execution, delivery
and performance of this Amendment and any and all other documents executed
and/or delivered in connection herewith have been duly authorized by all
necessary corporate or limited liability company action on the part of such Loan
Party and do not contravene such Loan Party's articles of incorporation,
certificate of formation, bylaws, operating agreement or other organizational
documents or any Law applicable to such Loan Party; (ii) the representations and
warranties of each Loan Party contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects on the date of this
Amendment with the same effect as though such representations and warranties had
been made on and as of such date, except (A) representations and warranties that
are qualified by materiality, which shall be true and correct on the date of
this Amendment with the same effect as though such representations and
warranties had been made on and as of such date and (B) representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct in all material
respects on and as of the specific dates or times referred to therein; (iii) no
Event of Default or Potential Default under the Credit Agreement and/or the Loan
Documents has occurred and is continuing; and (iv) the Credit Agreement and all
other Loan Documents constitute legal, valid, binding and enforceable
obligations of each Loan Party party thereto in accordance with the terms
thereof, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.


5.Conditions of Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of each of the following
conditions precedent:


(a)The Loan Parties shall have paid the reasonable out-of-pocket costs and
expenses of Agent, including reasonable fees of Agent's counsel, in connection
with this Amendment.



--------------------------------------------------------------------------------






(b)The Loan Parties shall have executed and delivered this Amendment to Agent.


(c)The Loan Parties shall have delivered to Agent, a certificate, dated as of
the Third Amendment Effective Date and signed by the Secretary of each Loan
Party, certifying as appropriate as to: (i) all corporate or limited liability
company action taken by such Loan Party in connection with authorizing the
execution, delivery and performance by such Loan Party of this Amendment and
attaching a copy of the relevant resolutions or written consents; and (ii) the
fact that there have been no amendments, modifications or other changes in or to
such Loan Party's organizational documents, as previously delivered to Agent
(except for such amendments or modifications as are attached to the
certificate).


(d)After giving effect to this Amendment, no Potential Default or Event of
Default under the Credit Agreement and/or the other Loan Documents shall have
occurred and be continuing.


6.Release.


(a)Release. In further consideration of Agent's and the Banks' execution of this
Amendment, each Loan Party, individually and on behalf of its respective
successors (including any trustees acting on behalf of such Loan Party, and any
debtor-in-possession with respect to such Loan Party), assigns, Subsidiaries and
Affiliates, hereby forever releases Agent and each Bank and their respective
successors, assigns, parents, Subsidiaries, and Affiliates and their respective
officers, employees, directors, agents and attorneys (collectively, the
"Releasees") from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity), and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether matured or unmatured, whether fixed
or contingent that such Loan Party has or may have against the Releasees, or any
of them, which arise from or relate to any actions which the Releasees, or any
of them, have or may have taken or omitted to take in connection with the Credit
Agreement or the other Loan Documents prior to the date hereof (including with
respect to the Obligations and any third parties liable in whole or in part for
the Obligations). This provision shall survive and continue in full force and
effect whether or not the Loan Parties shall satisfy all other provisions of the
Credit Agreement or the other Loan Documents. Notwithstanding the foregoing, the
foregoing release shall not apply to any manifest errors in Agent's or any
Bank's statements of account, ledgers or other relevant records that may exist,
as to which the Loan Parties' rights are reserved.


(b)Related Indemnity. Each Loan Party hereby agrees that its release of the
Releasees set forth in Section 6(a) of this Amendment shall include an
obligation to indemnify and hold the Releasees, or any of them, harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by, or on behalf of any Person, including officers, directors, agents, trustees,
creditors, partners or shareholders of such Loan Party or any parent, Subsidiary
or Affiliate of such Loan Party, whether threatened or initiated, asserting any
claim for legal or equitable remedy under any statutes, regulation, common law
principle or otherwise arising from or in connection with the negotiation,

2

--------------------------------------------------------------------------------






preparation, execution, delivery, performance, administration and enforcement of
this Amendment or any other document executed in connection herewith; provided
that no Loan Party shall be liable for any indemnification to a Releasee to the
extent that any such liability, obligation, loss, penalty, action, judgment,
suit, cost, expense or disbursement results from the applicable Releasee's gross
negligence or willful misconduct, as finally determined by a non-appealable
judgment of a court of competent jurisdiction. The foregoing indemnity shall
survive the payment in full of the Obligations and the termination of the Credit
Agreement and the other Loan Documents.


7.Force and Effect. Except as expressly modified hereby, the Credit Agreement
and the other Loan Documents are hereby ratified and confirmed by the Loan
Parties and shall remain in full force and effect after the date hereof.


8.Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of New York and for all purposes shall be governed by, construed
and enforced in accordance with the internal laws of the State of New York
without regard to its conflict of laws principles.


9.Loan Document. This Amendment is a Loan Document.


10.Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


11.Joint and Several. The provisions of this Amendment shall be the joint and
several obligation of all Loan Parties and shall be binding on all Loan Parties
and their respective successors and assigns.


12.Indemnity; Governing Law; Jury Trial Waiver. The provisions of Sections 10.3
[Reimbursement and Indemnification of Banks by Borrowers; Taxes], 10.8
[Governing Law] and 10.16 [Consent to Forum; Waiver of Jury Trial] of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis, and shall be
deemed to be a part hereof as if restated herein in their entirety.


[SIGNATURES BEGIN ON NEXT PAGE]



3

--------------------------------------------------------------------------------






[SIGNATURE PAGE 1 OF 2 TO THIRD AMENDMENT TO CREDIT AGREEMENT]
IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.
BORROWER:


INTERFACE SECURITY SYSTEMS, L.L.C., a Louisiana limited liability company


By:    /s/ Kenneth Obermeyer         
Kenneth Obermeyer, Chief Financial Officer




GUARANTOR:


INTERFACE SECURITY SYSTEMS HOLDINGS, INC., a Delaware corporation


By:    /s/ Kenneth Obermeyer         
Kenneth Obermeyer, Chief Financial Officer





4

--------------------------------------------------------------------------------








[SIGNATURE PAGE 2 OF 2 TO THIRD AMENDMENT TO CREDIT AGREEMENT]
AGENT:


CAPITAL ONE, N.A.


By:     /s/ Charles Boyle                
Charles Boyle
Senior Vice President


                        
BANKS:


CAPITAL ONE, N.A.


By:     /s/ Charles Boyle                
Charles Boyle
Senior Vice President



5